ICJ_052_NorthSeaContinentalShelf_DEU_NLD_1969-02-20_JUD_01_ME_01_EN.txt. 54 CONTINENTAL SHELF (JUDGMENT)

(1) the general configuration of the coasts of the Parties, as well as the
presence of any special or unusual features;

(2) so far as known or readily ascertainable, the physical and geological
structure, and natural resources, of the continental shelf areas in-
volved;

(3) the element of a reasonable degree of proportionality, which a delimi-
tation carried out in accordance with equitable principles ought to
bring about between the extent of the continental shelf areas apper-
taining to the coastal State and the length of its coast measured in
the general direction of the coastline, account being taken for this
purpose of the effects, actual or prospective, of any other continental
shelf delimitations between adjacent States in the same region.

Done in English and in French, the English text being authoritative
at the Peace Palace, The Hague, this twentieth day of February, one
thousand nine hundred and sixty-nine, in four copies, one of which will
be placed in the archives of the Court and the others transmitted to the
Government of the Federal Republic of Germany, to the Government
of the Kingdom of Denmark and to the Government of the Kingdom of
the Netherlands, respectively.

(Signed) J. L. BUSTAMANTE R.,
President.

(Signed) S. AQUARONE,
Registrar.

Judge Sir Muhammad ZAFRULLA KHAN makes the following declara-
tion:

I am in agreement with the Judgment throughout but would wish to
add the following observations.

The essence of the dispute between the Parties is that the two Kingdoms
claim that the delimitation effected between them under the Agreement
of 31 March 1966 is binding upon the Federal Republic and that the
Federal Republic is bound to accept the situation resulting therefrom,
which would confine its continental shelf to the triangle formed by lines
ABE and C-D-E in Map 3. The Federal Republic stoutly resists that
claim.

Not only is Article 6 of the Geneva Convention of 1958 not opposable
to the Federal Republic but the delimitation effected under the Agree-
ment of 31 March 1966 does not derive from the provisions of that Article
as Denmark and the Netherlands are neither States ‘whose coasts are
opposite each other’ within the meaning of the first paragraph of that
Article nor are they “two adjacent States” within the meaning of the

55
55 CONTINENTAL SHELF (DECL. ZAFRULLA KHAN)

second paragraph of that Article. The situation resulting from that delimi-
tation, so far as it affects the Federal Republic is not, therefore, brought
about by the application of the principle set out in either of the paragraphs
of Article 6 of the Convention.

Had paragraph 2 of Article 6 been applicable to the delimitation of
the continental shelf between the Parties to the dispute, a boundary line,
determined by the application of the principle of equidistance, would
have had to allow for the configuration of the coastline of the Federal
Republic as a “‘special circumstance”.

In the course of the oral pleadings the contention that the principle
of equidistance cum special circumstances had crystallized into a rule of
customary international law was not advanced on behalf of the two
Kingdoms as an alternative to the claim that that principle was inherent
in the very concept of the continental shelf. The Judgment has, in fair-
ness, dealt with these two contentions as if they had been put forward
in the alternative and were thus consistent with each other, and has
rejected each of them on the merits. I am in agreement with the reasoning
of the Judgment on both these points. But, I consider, it is worth men-
tioning that Counsel for the two Kingdoms summed up their position
in regard to the effect of the 1958 Convention as follows:

“,., They have not maintained that the Convention embodied al-
ready received rules of customary law in the sense that the Conven-
tion was merely declaratory of existing rules. Their position is rather
that the doctrine of the coastal State’s exclusive rights over the
adjacent continental shelf was in process of formation between 1945
and 1958; that the State practice prior to 1958 showed fundamental
variations in the nature and scope of the rights claimed: that, in
consequence, in State practice the emerging doctrine was wholly
lacking in any definition of these crucial elements as it was also of
the legal régime applicable to the coastal State with respect to the
continental shelf; that the process of the definition and consolidation
of the emerging customary law took place through the work of the
International Law Commission, the reaction of governments to that
work and the proceedings of the Geneva Conference; that the
emerging customary law, now become more defined, both as to the
rights of the coastal State and the applicable régime, crystallized in
the adoption of the Continental Shelf Convention by the Conference;
and that the numerous signatures and ratifications of the Convention
and the other State practice based on the principles set out in the
Convention had the effect of consolidating those principles as cus-
tomary law.”

If it were correct that the doctrine of the coastal State’s exclusive
rights over the adjacent continental shelf was in process of formation

56
56 CONTINENTAL SHELF (DECL. BENGZON)

between 1945 and 1958 and that in State practice prior to 1958 it was
wholly lacking in any definition of crucial elements as it was also of the
legal régime applicable to the coastal State with respect to the continental
shelf, then it would seem to follow conclusively that the principle of
equidistance was not inherent in the concept of the continental shelf.

Judge BENGZON makes the following declaration:

I regret my inability to concur with the main conclusions of the
majority of the Court. T agree with my colleagues who maintain the view
that Article 6 of the Geneva Convention is the applicable international
law and that as between these Parties equidistance is the rule for delimita-
tion, which rule may even be derived from the general principles of law.

President BUSTAMANTE Y RIVERO, Judges JESSUP, PADILLA NERVO and
AMMOUN append Separate Opinions to the Judgment of the Court.

Vice-President KORETSKY, Judges TANAKA, MORELLI, LACHS and Judge
ad hoc SGRENSEN append Dissenting Opinions to the Judgment of the
Court.

(Initialled) J. L. B.-R.

(Initialled) 8. A.

57
